Citation Nr: 1038441	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an increased evaluation for limitation of 
motion of left knee, status post left knee arthroscopy, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a higher evaluation for instability of the 
left knee, status post left knee arthroscopy, evaluated as 10 
percent disability from June 4, 2010.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to February 
1996.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in New York, 
New York (RO).

In September 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A transcript 
of the hearing has been associated with the claims folder.

In March 2010, the Board remanded for further development.  
Specifically, the Board instructed the RO to provide the Veteran 
an opportunity to submit additional evidence, afford her an 
examination for her knee, and to readjudicate her claim.  The RO 
sent the Veteran a letter in April 2010 requesting that she 
submit any additional evidence in support of her claim, and in an 
April 2010 correspondence she indicated that she had no 
additional evidence to submit.  She was afforded an examination 
in June 2010 and her claim was readjudicated in a July 2010 
supplemental statement of the case.  Thus, there is compliance 
with the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting that where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

The Board observes that while this case on remand for further 
development, the RO issued a July 2010 rating decision that 
awarded a separate 10 percent disability evaluation based on 
instability of the right knee effective June 4, 2010.  In as much 
as the Veteran filed a claim for disability status post 
arthroscopy and the Veteran's instability is arguable a residual 
of such procedure.  The Board has recharacterized the issue as 
listed on Page 1 of this decision.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a disability claim includes any 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).


FINDINGS OF FACT

1.  The Veteran's service-connected status post left knee 
arthroscopy is manifested by arthritis, pain, and nearly full 
range of motion; flexion limited to 45 degrees or less and 
extension limited to 10 degrees or more is not shown.  

2.  Prior to June 4, 2010, the Veteran's service-connected left 
knee disability was not manifested by lateral instability or 
recurrent subluxation.

3.  From June 4, 2010, the Veteran's service-connected left knee 
disability is manifested by nor more than slight lateral 
instability or recurrent subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for service-connected 
connected status post left knee arthroscopy based on limitation 
of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5014, 
5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2010); VAOPGCPREC 
23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04.

2.  Prior to June 4, 2010, the criteria for a separate 
compensable evaluation for the left knee based on lateral 
instability or recurrent subluxation are not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.59, 4.71a, Diagnostic 
Code 5257 (2010); VAOPGCPREC 23-97; VAGCOPPREC 9-98.

3.  From June 4, 2010, the criteria for a rating in excess of 10 
percent for the left knee based on lateral instability or 
recurrent subluxation are not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.59, 4.71a, Diagnostic Code 5257 (2010); 
VAOPGCPREC 23-97; VAGCOPPREC 9-98.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2007 and August 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The March 2007 letter informed the Veteran that in 
order to establish a higher rating, the evidence would need to 
show that her left knee disability had increased in severity.  
She was informed of the type of evidence that could be submitted 
to support his claim.  The March 2007 letter also notified the 
Veteran of the process by which disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the Veteran 
with respect to her claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in its analysis 
below, the Veteran was provided with VA examinations throughout 
the appeal period.  The reports of these examinations reflect 
that the examiners reviewed the Veteran's past medical history, 
recorded her current complaints, conducted appropriate 
evaluations of the Veteran, and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board, therefore, concludes that these examination 
reports are adequate for purposes of rendering a decision in the 
instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her 
representative have not contended otherwise.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of her claim.  As noted above, she presented 
testimony in a hearing before the undersigned in September 2009.  

Analysis

The Veteran essentially contends that her service-connected left 
knee disability is more disabling than contemplated by the 
current 10 percent disability evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  Each disability must be viewed in relation to its 
history, with an emphasis on the limitation of activity imposed 
by the disabling condition.  Medical reports must be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2, 4.7.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The Veteran's left knee disability has been rated under 
Diagnostic Code 5259, which provides a maximum 10 percent rating 
for symptomatic removal of semilunar cartilage.  38 C.F.R. § 
4.71a, Diagnostic Code 5259.  

Arthritis due to trauma under Diagnostic Code 5010 substantiated 
by X-ray findings is rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved. In the absence of limitation of motion, a 10 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  A 20 percent rating is assigned when there is X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating exacerbations. 
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 which provides that limitation of flexion of 
the knee to 60 degrees warrants a zero percent evaluation, 
limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation, limitation of flexion of the knee to 30 
degrees warrants a 20 percent evaluation, and limitation of 
flexion of the knee to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of the 
knee to 5 degrees warrants a zero percent evaluation, limitation 
of extension of the knee to 10 degrees warrants a 10 percent 
evaluation, limitation of extension of the knee to 15 degrees 
warrants a 20 percent evaluation, limitation of extension of the 
knee to 20 degrees warrants a 30 percent evaluation, limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation, and limitation of extension of the knee to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  Separate ratings under Diagnostic Code 5260 and 5261 
may be assigned for disability of the same joint.  See VAOPGCPREC 
9- 2004.

Normal knee motion is from zero degrees to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following 
evaluations are assignable for other impairment of the knee, to 
include recurrent subluxation or lateral instability: 30 percent 
for severe, 20 percent for moderate, and 10 percent for slight.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements. The functional loss may 
be due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board has considered the evidence of record but finds that 
entitlement to a rating in excess of 10 percent for status post 
left knee arthroscopy based on limitation of motion is not 
warranted.   As noted above, the Veteran is currently receiving a 
10 percent rating for symptomatic removal of semilunar cartilage.  
As the Veteran is in receipt of the maximum disability rating 
under this code, a higher evaluation is thus not available.   38 
C.F.R. § 4.71a, Diagnostic Code 5259.  Accordingly, the Board 
will consider whether other pertinent rating criteria provide a 
higher evaluation.  

With respect to Diagnostic Codes 5260 and 5261, the Board does 
not find that higher evaluations are warranted.  An October 2006 
VA treatment record noted left knee range of motion was 0 to 130 
degrees.  On VA examination in March 2007, the examiner noted 
that the Veteran's left knee range of motion was from 0 to 180 
degrees which was partly limited due to her obesity.  A November 
2007 VA treatment record noted left knee active range of motion 
was 0 to 110 degrees.  On VA examination in June 2010, the 
Veteran demonstrated left knee range of motion from 0 to 125 
degrees.  Thus, flexion has not been limited to anywhere near 45 
degrees or less, such that a compensable evaluation would be 
assigned under Diagnostic Code 5261.  In addition, given that 
extension has not been limited to 10 degrees or more, a 
compensable evaluation under Diagnostic Code 5261 is also not 
warranted.

The Board also notes that under VAOPGCPREC 9-04, separate ratings 
under Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability of the same joint.  However, as noted 
above, there is no compensable loss of flexion or extension of 
the left knee.

The Board notes that separate ratings may be assigned for knee 
disabilities under Diagnostic Codes 5257 and 5003 where there is 
recurrent subluxation or lateral instability in addition to X-ray 
evidence of arthritis.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9- 98.  While the Veteran has noncompensable limitation 
of motion, X-ray evidences reflects evidence of arthritis.  

With respect to instability, an April 2006 VA treatment record 
shows that there was no effusion or gross instability of the left 
knee.  In October 2006, it was noted that the following tests 
were negative:  laxity on varus and valgus stress, Lachman's, 
anterior drawer, posterior drawer, and McMurry.  On VA 
examination in March 2007, the examiner noted that the collateral 
ligaments were intact; and anterior and posterior drawer tests, 
and Lachman test were negative.  Additionally, there was no 
inflammation, bursitis, or effusion.  The June 4, 2010 VA 
examination report noted a mild degree of mediolateral 
instability but there was no instability anteriorly or 
posteriorly.  Drawer's, McMurray's, and Lachman's tests were 
negative.  In a July 2010 rating decision, the RO granted a 
separate 10 percent disability evaluation for left knee 
instability effective July 2010.  

As shown above, the evidence prior to June 4, 2010, silent for 
any complaints or findings attributable to lateral instability or 
subluxation of the left knee.  Accordingly, the Board finds a 
separate evaluation for knee instability before June 4, 2010 is 
not warranted.  

With respect to the severity of the Veteran's instability and/or 
subluxation from June 4, 2010, the Board observes that the 
Veteran has demonstrated no more than slight disability.  In 
fact, the VA examiner in June 2010, after performing a battery of 
various objective tests of the left knee concluded that the 
severity of the disability was no more than slight.  As the 
Veteran has demonstrated slight lateral instability or 
subluxation at the most since June 4, 2010, a rating in excess of 
10 percent from June 4, 2010, is likewise not warranted. 

With respect to potential application of other criteria, the 
evidence does not support an award for an increased rating for 
the left knee under Diagnostic Code 5256 for ankylosis of the 
knee; Diagnostic Code 5258 for dislocated, semilunar cartilage 
with frequent episodes of locking, pain, and effusion into the 
joint; Diagnostic Code 5262 for impairment of tibia and fibula; 
or Diagnostic Code 5263 for genu recurvatum as none of these 
disabilities have been demonstrated.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263.

The Board has also considered the effect of pain and weakness in 
evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present case, 
the evidence of record reveals complaints of left knee pain 
throughout the record.  The March 2007 VA examiner noted that on 
repetitive motion of the left knee, the Veteran demonstrated 
decreased range of motion of 10 degrees.  She also had increased 
pain which was followed by fatigue and lack of endurance, but not 
by incoordination.   The June 2010 VA examination report noted 
that on repetitive range of motion test times three of the left 
knee resulted in no significant changes of active and passive 
range of motion.  The examiner noted that the Veteran experienced 
somewhat increased discomfort in her left knee.  Although the 
Board is required to consider the effect of pain when making a 
rating determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not provide 
a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  Even when considering the Veteran's complaints of 
pain, the criteria for a higher rating based on the Veteran's 
range of motion for the left knee are not met.  Additionally, 
while the Veteran demonstrated decreased range of motion on 
repetitive testing, it is insufficient to warrant a higher 
rating.  

Consideration has been given to the potential application of the 
various provisions of 38 C.F.R.  Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board notes 
that the Veteran has a residual scar associated with her service-
connected left knee disability.  However, the scar was not 
documented to be symptomatic.  Therefore, a separate compensable 
evaluation for this scar is not warranted.  38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  However, in the present case, the 
Veteran's symptoms attributable to limitation of motion have 
remained constant throughout the course of the period on appeal 
and as such staged ratings are not warranted.  With respect to 
instability and recurrent subluxation, as indicated above, the 
Board has concluded that staged ratings are appropriate as the 
record prior to June 4, 2010, does not reflect symptoms 
consistent with lateral instability or recurrent subluxation of 
the left knee.  

The Board observes that the Veteran has not been hospitalized for 
her disability.  While the Veteran testified that she had 
problems bending to do filing in her job as a credit manager, 
there is no evidence suggesting that this disability prevented 
her from working.  In any case, the existing schedular rating is 
already based upon the average impairment of earning capacity, 
and is intended to be considered from the point of view of the 
Veteran working or seeking work.  A referral for consideration of 
an extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

Finally, the Board is cognizant of the ruling of the Court in 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court 
held that a claim for a total rating based on unemployability due 
to service- connected disability (TDIU), either expressly raised 
by the Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and is 
part of the claim for an increased rating.  In this case, the 
Veteran has not argued, and the record does not otherwise 
reflect, that her left knee disability renders her totally 
unemployable.  Accordingly, the Board concludes that a claim for 
TDIU has not been raised.

In light of the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for an evaluation in 
excess of 10 percent for post left knee arthroscopy.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for limitation of motion due to service-
connected status post left knee arthroscopy, currently evaluated 
as 10 percent disabling, is denied

A separate compensable disability evaluation for lateral 
instability or recurrent subluxation of the left knee prior to 
June 4, 2010, is denied.

A rating in excess of 10 percent for lateral instability or 
recurrent subluxation of the left knee from June 4, 2010, is 
denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


